SLOAN, J.,
dissenting.
The evidence in this case could have permitted the jury to find that plaintiff was required to attempt to move a 4,000 pound engine without any other assistance than a crowbar. On all previous occasions the job had been accomplished with the help of three or four other men. A crowbar might be a safe tool for the purpose when the act of moving was accomplished by other human physical force. The trial court correctly decided that number of men required and *391the suitability of the only tools available were for the jury to decide. It should be an unusual case when this court second guesses the trial court in submitting or not submitting a case to the jury. A printed record is quite a different means of forming judgment than that obtained in the atmosphere of the courtroom.
The judgment should be affirmed.